Title: To George Washington from Brigadier General Nathanael Greene, 16 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 16. 1776

Colo. Hand Reports the fleet lies much in the same situation as yesterday. Three Ships at the Hook, two Tenders cruising in the Bay. No deserters last Night, nothing material has happend since yesterday. I am in hopes to get the works on Cobble Hill compleated in a few Days, it has taken much more time than I expected, I have such a number of Guards, that the fatigue party is much smaller than I could wish, but I cannot safely enlarge it without injuring the health of the People, for they are one day on and one day off duty now. One Ship and a Sloop have

been under sail to day but are now come too. I am with all due respect your Excellencys most obedient humble servant

N. Greene

